Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  141154(66)                                                                                          Diane M. Hathaway
  141181(49)                                                                                              Mary Beth Kelly
  141513(21)                                                                                              Brian K. Zahra,
                                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141154
  v                                                                COA: 290218
                                                                   Oakland CC: 2008-220669-FH
  SELESA ARROSIEUR LIKINE,
             Defendant-Appellant.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
             Plaintiff-Appellee,
                                                                   SC: 141181
  v                                                                COA: 291011
                                                                   Ingham CC: 08-001225-FH
  MICHAEL JOSEPH PARKS,
             Defendant-Appellant.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
             Plaintiff-Appellee,
                                                                   SC: 141513
  v                                                                COA: 297182
                                                                   Muskegon CC: 08-056761-FH
  SCOTT BENNETT HARRIS,
             Defendant-Appellant.
  _________________________________________


        On order of the Chief Justice, the motion by appellees for extension to April 5,
  2011 of the time for filing their briefs is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2011                      _________________________________________
                                                                              Clerk